Citation Nr: 1643590	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  11-09 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an increased rating for post-traumatic headaches, currently evaluated as 50 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel






INTRODUCTION

The Veteran had active military service from August 1965 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Newark, New Jersey.  The rating decision increased the evaluation from 10 percent to 50 percent evaluation. 

In November 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board notes that the Veteran is no longer represented by a service organization.  

The Board remanded this claim in March 2014 and October 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The report of a December 2014 Residuals of TBI Disability Benefits Questionnaire (DBQ) provides that the examiner reviewed the Veteran's efile.  Regarding the facets of cognitive impairment and other residuals of a TBI not otherwise classified, the DBQ provides that, inter alia, the Veteran had severely impaired judgment; was consistently disoriented to two or more of the four aspects (person, time, place, situation) of orientation; motor activity severely decreased due to apraxia (the Veteran stated that he had a loss of coordination in the left hand); and had complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both, unable to communicate basic needs.  The level of impairment for each of these facets would be "total."  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2015).  

By contrast, VA outpatient treatment reports dated in November 2014 and August 2016 relate that the Veteran's behavior did not indicate that he lacked the cognitive ability to make appropriate decisions.  In March 2016, examination of the Veteran's cognitive/visual/perceptive status found that he was alert and oriented to self, place and time.  He was able to follow multi-step instructions and make needs known in English.  

In light of these inconsistencies as to the Veteran's cognitive abilities, the Board finds that additional development is required.  

In addition, the Board's October 2014 remand instructed the AOJ to adjudicate the rating issue with consideration of Diagnostic Code 8100 [migraines] and Diagnostic Code 8045 [residuals of traumatic brain injury (TBI)].  However, an October 2015 supplemental statement of the case (SSOC) only considered entitlement to an increased evaluation under Diagnostic Code 8100.  It did not address entitlement under Diagnostic Code for residuals of TBI.  

As a result, the development requested by the Board's October 2014 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case additional development must be conducted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected post-traumatic headaches.  Copies of all pertinent records from the Veteran's eFolders should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the post-traumatic headaches.  The appropriate DBQ should be filled out for this purpose, if possible. 

The examiner is specifically requested to address the significance of the current findings as to the Veteran's cognitive abilities, as well as the inconsistent findings as to his cognitive abilities set forth in the December 2014 DBQ and the VA outpatient treatment reports dated in November 2014, March 2016 and August 2016.

2.  Then, readjudicate the Veteran's claim, considering Diagnostic Code 8100 and Diagnostic Code 8045.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




